— Order, Supreme Court, New York County (Francis N. Pécora, J.), entered January 18, 1992, which denied *442defendants’ motion for a protective order against certain of plaintiffs interrogatories, unanimously modified, on the law, the facts and in the exercise of discretion, to grant the protective order as to matters antedating January 5, 1989 and otherwise affirmed, without costs.
While we agree with the IAS Court that the information sought would be useful in determining whether defendants’ relationship was such as to make two or more of them liable for the age discrimination alleged by plaintiff (see, Ennist v Shepherd, 117 AD2d 580), the demand that such information be provided back to 1975 is burdensome, and we modify to limit disclosure to the two-year period prior to the accrual of the cause of action. Concur — Sullivan, J. P., Wallach, Kupferman and Ross, JJ.